Citation Nr: 1434719	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability, to include a bulging disk and spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was subsequently transferred to the RO in Louisville, Kentucky.  The Veteran testified before the undersigned in a video-conference hearing in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim is remanded for outstanding records and an addendum medical opinion.  In May 2013, the Veteran reported having treatment at VA; those records do not appear to be in the claims file.  Additionally, the VA examiner in November 2011 concluded that he could not offer an opinion on any possible relationship between the back condition and service because there was no objective evidence of injury in service.  However, service treatment records show treatment for back strain and backache.  Therefore, the November 2011 opinion did not consider all evidence of record and is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file any outstanding VA treatment records pertinent to the Veteran's back.

2. Then, forward the claims file to the November 2011 examiner, or another appropriate examiner if that examiner is unavailable, to address the back disability.  All appropriate testing should be completed.  The examiner should answer the following:

a. Is the Veteran's back disability at least as likely as not related to service?

Note the Veteran's reports of injury in service and pain since.  Also note treatment for back strain and backache in 2007, during service.

b. Was the spodylosis, noted in May 2010 VA treatment, at least as likely as not present to a degree of 10 percent or greater within one year of service (by August 31, 2008).

The examiner must provide reasons for each opinion with consideration given to all medical and lay evidence of record.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

